19 F.3d 19
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steve R. OLDHAM, Plaintiff-Appellant,v.HEILIG-MEYERS, Defendant-Appellee.
No. 93-6387.
United States Court of Appeals, Sixth Circuit.
March 10, 1994.

Before:  NELSON and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Steve R. Oldham, appearing pro se, appeals a district court judgment dismissing his complaint filed pursuant to Title VII of the Civil Rights Act of 1964.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Oldham sued Heilig-Meyers for allegedly terminating his employment in retaliation for a threat to file a discrimination suit against the company.  The district court granted summary judgment to the defendant and ordered that an affidavit filed by Oldham in response to the summary judgment motion be stricken because it was not properly executed.  Thereafter, the district court granted a motion for reconsideration and gave Oldham thirty days within which to file a properly executed affidavit.  When Oldham submitted a nonresponsive letter, the district court dismissed the action.


3
Upon review, we conclude that the grant of summary judgment was proper;  there is no genuine issue of material fact, and the defendant is entitled to judgment as a matter of law.  See Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).  Oldham's affidavit was not properly executed, and thus does not serve to rebut the defendant's well-supported motion for summary judgment.  See 28 U.S.C. Sec. 1746.


4
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.